Citation Nr: 1448040	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a separate rating for Charcot-Marie-Tooth disease, involving the right upper extremity. 

2.  Entitlement to a separate rating for Charcot-Marie-Tooth disease, involving the left upper extremity. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1978 to September 1978, from November 2001 to March 2002, and from December 2003 to October 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

As noted in the January 2014 remand, the Veteran raised a claim for a separate rating for a right foot surgical scar associated with the service-connected Charcot-Marie-Tooth disease.  The claim is again referred to the RO for appropriate action.  

In March 2013 and January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Before August 2, 2011, Charcot-Marie-Tooth disease, involving the right upper extremity, was without right ulnar nerve involvement; from August 2, 2011, Charcot-Marie-Tooth disease, involving the right upper extremity, is manifest by mild incomplete paralysis of the right ulnar nerve. 







2.  Before August 2, 2011, Charcot-Marie-Tooth disease, involving the left upper extremity, was without left ulnar nerve involvement; from August 2, 2011, Charcot-Marie-Tooth disease, involving the left upper extremity, is manifest by mild incomplete paralysis of the left ulnar nerve. 


CONCLUSIONS OF LAW

1.  Before August 2, 2011, the criterion for a separate compensable rating for Charcot-Marie-Tooth disease, involving the right upper extremity, were not met; from August 2, 2011, the criterion for a separate 10 percent rating for 
Charcot-Marie-Tooth disease, involving the right upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8018, 8516 (2013).

2.  Before August 2, 2011, the criterion for a separate compensable rating for Charcot-Marie-Tooth disease, involving the left upper extremity, were not met; from August 2, 2011, the criterion for a separate 10 percent rating for 
Charcot-Marie-Tooth disease, involving the left upper extremity, have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8018, 8516 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter in August 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).



See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded VA neurologic examinations in August 2008, in May 2013, and in April 2014.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).




Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.




VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Criteria

Charcot-Marie-Tooth disease is a hereditary neurological condition that is rated by analogy to multiple sclerosis under Diagnostic Code 8018.  Under Diagnostic Code 8018, the minimal rating for Charcot-Marie-Tooth disease is 30 percent.  

Charcot-Marie-Tooth disease is currently rated 30 percent for manifestations of bilateral pes cavus and bilateral hammer toe deformities under Diagnostic Codes 8018 and 5278.  Diagnostic Code 5278 pertains to pes cavus.  

As for rating neurological involvement of the upper extremities, if a Veteran has separate and distinct manifestations of the same disability, the manifestations are to be rated separately unless the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).





The applicable Diagnostic Code to rate neurological involvement of the upper extremities is Diagnostic Code 8516.  Under Diagnostic Code 8516, the criterion for a 10 percent rating for impairment of the ulnar nerve is mild incomplete paralysis.  The criterion for a 20 rating is moderate incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Evidence

On VA examination in August 2008, the Veteran complained of foot pain with pes cavus and hammertoes.  There was no other significant history.  On neurological evaluation, motor movement was full at the elbows, wrists, and fingers, involving the median, radial, and ulnar nerves.  The sensory evaluation of the upper extremities to vibration, pinprick, light touch, and position sense was normal.

VA records show that on August 2, 2011, the Veteran complained of numbness in his ring and little fingers on each hand and decreased grip strength and pain along the medial forearms.  Motor strength was normal.  The intrinsic hand strength was active against gravity.  Sensation to light touch was decreased along the left little finger.  EMG and nerve conduction studies showed mixed sensory and motor polyneuropathy, that the ulnar innervated muscles were abnormal, and a superimposed ulnar mononeuropathy at the elbows.  All other muscles were normal.  The findings were described as atypical for Charcot-Marie-Tooth disease.  

On VA examination in May 2013, the Veteran complained of numbness in the little finger and medial aspect of the forearms.   There was no evidence of muscle weakness in the upper extremities at the elbows and wrists and with grip and pinch testing.  The deep tendon reflexes were also normal in the upper extremities.  


On VA examination in April 2014, it was noted that the Veteran was working full time until December 2013 when he was laid off.  The Veteran complained of numbness in the little fingers and weakness in his hands after carrying heavy objects for a period of time.  The pertinent findings were mild numbness in the upper extremities and normal muscle strength testing throughout the upper extremities.  The deep tendon reflexes were absent in the upper extremities.  There was decreased sensation in the hands and fingers.  While testing revealed normal bilateral radial and median nerves, there was evidence of mild incomplete paralysis of the ulnar nerves.  The VA examiner stated that the condition had no impact of the Veteran's ability to work. 

The VA examiner stated that the Veteran had bilateral ulnar neuropathy that was not due to Charcot-Marie-Tooth disease, but the Veteran also had symptoms of Charcot-Marie-Tooth disease in the upper extremities.  The VA examiner did not differentiate symptoms of Charcot-Marie-Tooth disease from ulnar neuropathy.  

Analysis

On VA examination in August 2008, motor movement was full at the elbows, wrists, and fingers, involving the median, radial, and ulnar nerves.  The sensory evaluation of the upper extremities to vibration, pinprick, light touch, and position sense was normal.  Before August 2, 2011, in the absence of evidence of nerve impairment of the upper extremities attributable to Charcot-Marie-Tooth disease, the findings do not more nearly approximate or equate to mild incomplete paralysis of the ulnar nerve of the right or left upper extremity under Diagnostic Code 8516. 

On August 2, 2011, EMG and nerve conduction studies showed mixed sensory and motor polyneuropathy, that the ulnar innervated muscles were abnormal, and a superimposed ulnar mononeuropathy at the elbows.  On VA examination in May 2013, there was no evidence of muscle weakness in the upper extremities at the elbows and wrists and with grip and pinch testing.  The deep tendon reflexes were also normal in the upper extremities.  


On VA examination in April 2014, the pertinent findings were mild numbness in the upper extremities and normal muscle strength testing throughout the upper extremities.  The deep tendon reflexes were absent in the upper extremities.  There was decreased sensation in the hands and fingers.  While testing revealed normal bilateral radial and median nerves, there was evidence of mild incomplete paralysis of the ulnar nerves.  The VA examiner stated that the condition had no impact of the Veteran's ability to work. 

With abnormal neurologic findings in the ulnar nerve in the upper extremities by EMG and nerve conduction studies on August 2, 2011, and with the finding of mild incomplete paralysis of the ulnar nerve in each upper extremity in April 2014, the findings equate to mild incomplete paralysis of the ulnar nerve in each upper extremity, and a separate 10 percent under Diagnostic Code 8516 for each upper extremity from August 2, 2011, is warranted. 

In the absence of evidence of muscle weakness in the upper extremities or decreased sensory loss of the upper extremities, beyond decreased sensation in the hands and fingers, the findings do not more nearly approximate or equate to moderate incomplete paralysis of the ulnar nerve of the right or left upper extremity for the next higher rating under Diagnostic Code 8516, and a separate rating higher than 10 percent under Diagnostic Code 8516 for each upper extremity from August 2, 2011, is not warranted.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.





The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria under Diagnostic Code 8516 reasonably describe the Veteran's disability and symptomatology, namely, numbness and weakness in the hands, and the Veteran does not have any symptomatology not already encompassed by the criteria for incomplete paralysis of the affected nerve.

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise, a claim for total disability rating for compensation based on individual unemployability.  While the Veteran last worked in December 2013, the Veteran was laid off, and the Veteran has not argued and the record does not show that the Veteran's service-connected disabilities were the reason for the layoff. 






See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

Before August 2, 2011, a separate compensable rating for Charcot-Marie-Tooth disease, involving the right upper extremity, is denied.  

From August 2, 2011, a separate 10 percent rating for Charcot-Marie-Tooth disease, involving the right upper extremity, is granted.

Before August 2, 2011, a separate compensable rating for Charcot-Marie-Tooth disease, involving the left upper extremity, is denied. 

From August 2, 2011, a separate 10 percent rating for Charcot-Marie-Tooth disease, involving the left upper extremity, is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


